HALL, Judge.
Odell Hall appeals the summary denial of his motion for postconviction relief. We reverse.
Appellant alleges that he is serving consecutive prison sentences of one hundred years for two counts of first-degree murder. The offenses occurred in 1971, and the sentences were imposed in 1974. Then, as now, the only authorized sentences for capital felonies were death by electrocution or life in prison. § 775.082, Fla.Stat. (1971, 1985). If appellant’s allegations are correct the sentences imposed in this case should be corrected. Hopkins v. State, 418 So.2d 1183 (Fla. 1st DCA 1982).
We remand this case to the trial court with directions either to correct the sentences in accordance with this opinion or to attach sufficient portions of the record to demonstrate that appellant is not entitled to relief. If the trial court again denies the motion appellant must file a notice of appeal within thirty days to obtain further appellate review.
We find no merit to the remaining issues raised by appellant and find that the trial court properly denied relief on those grounds.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOON-OVER, J., concur.